 

AMENDMENT NO. 1 TO THE THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
OF
FXCM HOLDINGS, LLC

 

This Amendment No. 1 to the Third Amended and Restated Limited Liability Company
Agreement of FXCM Holdings, LLC (the “Company”) is entered into as of August 6,
2013 by the managing member signing below (the “Managing Member”). The Managing
Member hereby agrees as follows:

 

1.            Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Third
Amended and Restated Limited Liability Company Agreement of the Company.

 

2.            Amendments. The Third Amended and Restated Limited Liability
Company Agreement of the Company is hereby amended as follows:

 

(a) The Definition of “Assumed Tax Rate” is deleted in its entirety and replaced
with the following:

 

“Assumed Tax Rate” means, for any taxable year, the highest marginal effective
rate of federal, state and local income tax applicable to an individual resident
in New York, New York (or, if higher, a corporation doing business in New York,
New York), taking account of any differences in rates applicable to ordinary
income and income items subject to rates other than the ordinary income rate
including but not limited to capital gains and dividends and any allowable
deductions in respect of such state and local taxes in computing a Member’s
liability for federal income tax; provided that the Assumed Tax Rate for
ordinary income will be set at 52.46 percent, as adjusted by decision of the
Managing Member; and provided further that the Assumed Tax Rate for ordinary
income shall be recalculated at any time that the applicable tax rates change.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment No. 1 to the Third Amended and Restated Limited
Liability Company Agreement as of the date and year first aforesaid.

 

  BY: FXCM HOLDINGS, LLC   BY: FXCM INC., its MAnaging member         By:
/s/Drew Niv     Name: Drew Niv     Title: Chief Executive Officer

 



 

